Citation Nr: 1546932	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  12-28 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation, including due to aid and attendance or housebound status.


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1941 to June 1946.  He died in July 2013.  The Veteran's son has been substituted as the appellant. 

The matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Manila, the Republic of the Philippines.

In an October 2012 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge in connection with his claim.  In October 2014, the appellant was informed that a Travel Board hearing had been scheduled in regard to his claim.  The appellant did not appear at the scheduled hearing in February 2015.  There are no other hearing requests of record.  Accordingly, the request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1. The Veteran was service-connected for the following conditions: arteriosclerotic heart disease, hypertension, and malaria. 

2. The Veteran's inability to perform necessary activities of daily living such as dressing, bathing, and toileting was not due to his service-connected disability at any point during the period on appeal; the Veteran's physical or mental incapacities which required care or assistance on a regular basis were caused by his nonservice-connected senility, multiple forms of arthritis, and impairments in vision.  

3. The evidence does not establish the Veteran was permanently housebound by reason of his service-connected disability at any point during the period on appeal; the Veteran's inability to leave his domicile was due to his nonservice-connected conditions, including: multiple forms of arthritis, impairments in vision, and senility.



CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation, including due to aid and attendance or housebound status, have not been met. 38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 2011, the Veteran submitted a claim for entitlement to special monthly compensation based on aid and attendance and/or housebound status.  The Veteran stated that he would be "ninety-two years old, this coming August 2011.  At present, I am physically and mentally incapacitated for a long time due to peptic ulcer [disease], rheumatoid arthritis, osteoarthritis, allergies, poor hearing, and poor eyesight." The Veteran reported that these conditions caused him to be housebound or to require the aid and attendance of another person to protect him from hazards of his daily environment.   

Generally, claims for special monthly compensation (SMC) are governed by the provisions set forth at 38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.350 and 3.352.  Under 38 U.S.C.A. § 1114(l), special monthly compensation is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

The requirements for housebound SMC under 38 C.F.R. § 3.350 are met when the Veteran has a single service-connected disability rated at 100 percent and (1) another service-connected disability rated at 60 percent or more, or (2) is permanently housebound by reason of service-connected disability or disabilities. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

SMC for aid and attendance is awarded if, in applicable part, the Veteran due to service-connected disability (or disabilities) demonstrates an inability to dress himself, keep himself ordinarily clean, or physical or mental incapacity which requires care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

Unfortunately, while the Veteran was housebound prior to his death and did require aid and attendance due to his senility, arthritis, and bilateral cataracts, the Veteran was not housebound and did not require aid and attendance due to his service-connected conditions at any point during the appeal period; therefore, entitlement to SMC must be denied.  

The Veteran was service-connected for the following conditions: arteriosclerotic heart disease, hypertension, and malaria.  There are no pending claims for service-connection.   

He was hospitalized from April 5, 2011 to April 9, 2011 due to his peptic ulcer disease, arthritis, and status post esophagogastroduodenoscopy.  

In May 2011, the Veteran underwent a VA examination regarding his claim for SMC.  The examiner opined that the Veteran was not permanently bedridden, but that he was unable to travel beyond his domicile.  He stated that the Veteran would stay home most of the time while lying down, sometimes sitting.  He listened to the radio and would not perform household chores.  The examiner indicated that the Veteran was using a wheelchair since his hospitalization in April 2011.  The Veteran suffered from symptoms of dizziness on a weekly basis, mild, occasional memory loss, constant imbalance upon ambulation due to generalized body weakness, impaired hearing, and progressive loss of vision.  

The Veteran was unable to perform necessary functions such as dressing and undressing, bathing, and toileting.  The examiner opined that the Veteran required regular aid and attendance of another person in the performance of his activities of daily living due to the following disabilities: senility, multiple forms of arthritis, bilateral cataracts.  He further opined that the Veteran's hypertensive vascular disease, arteriosclerotic heart disease, and his history of malaria caused slight/moderate restriction in his ability to perform his activities of daily living. 

In January 2012, a medical report from the Veteran's ophthalmologist reported that the Veteran needed a professional care-giver/household helper to attend to his medical/ophthalmological needs.  He was diagnosed with absolute glaucoma of the left eye, open angle glaucoma of the right eye, and cataracts bilaterally. 

First, the Board finds that the Veteran did not warrant entitlement to SMC based upon housebound status.  The Veteran was assigned a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from July 26, 2005 based upon his service-connected arteriosclerotic heart disease, which has been rated 60 percent disabling.  While a grant of TDIU based on a single disability constitutes a service-connected disability rated as total for purposes of section 1114(s); the Veteran's only service-connected condition of 60 percent or more was his arteriosclerotic heart disease that cannot be considered as separate from the basis of the TDIU.  See Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  Accordingly, the Veteran did not meet the housebound SMC on a statutory basis.  

Further, the evidence does not suggest that the Veteran was permanently housebound by reason of service-connected disability or disabilities.  The regulations clarify that the requirement of section housebound status is met when the Veteran is substantially confined as a direct result of his service-connected disabilities to his dwelling or is institutionalized and it is reasonably certain that the disability and resultant confinement will continue throughout his lifetime.  

While the Veteran was unable to travel outside of his domicile, the evidence indicates that this was due to his non-service connected disabilities, primarily his progressive loss of vision and his multiple forms of arthritis.  The Veteran's non-service connected glaucoma and cataracts would have it difficult for the Veteran to leave his household for any period of time, and the VA examination indicates that the Veteran was unable to walk on his own after his April 2011 hospitalization, which was due to his non-service-connected peptic ulcer disease, arthritis, and status post esophagogastroduodenoscopy.  Further, the examiner indicated that the Veteran would have had marked difficulty with ambulation due to his lower extremity functional limitations.  The impairment of the Veteran's lower extremities was attributed to atrophy due to his nonservice-connected multiple forms of arthritis and generalized body weakness due to old age.  Therefore, while the claims file indicates that the Veteran was not able to leave his domicile, the evidence does not indicate that the Veteran was permanently housebound due to his service-connected disability or disabilities.    

Next, the Board will address whether the Veteran was entitled to SMC based on aid and attendance as due to service-connected disabilities.  Unfortunately, as with the Veteran's housebound status, the Board finds that the Veteran's need for aid and attendance was due to his nonservice-connected disabilities.  During his May 2015 VA examination, the examiner found that the Veteran was unable to perform necessary activities of daily living such as dressing, bathing, and toileting; however, the examiner opined that he required regular aid and attendance in the performance of his activities of daily living due to senility, multiple forms of arthritis, and his  bilateral cataracts.  The examiner indicated that the Veteran's service-connected conditions of arteriosclerotic heart disease, hypertensive vascular disease, and prior history of malaria caused slight to moderate restriction in activities of daily living.  The only other medical opinion of record regarding this issue is the Veteran's ophthalmologist who noted that the Veteran's loss of vision due to his cataracts and glaucoma, along with his other medical problems, caused the Veteran to need a professional care-giver.  The Board notes that this opinion is consistent with the opinion provided by the VA examiner.  Further, even the Veteran's lay opinion from his initial claim indicates that his incapacitation was due to nonservice-connected conditions.  He stated that he required aid and attendance or housebound status due to his peptic ulcer disease, rheumatoid arthritis, osteoarthritis, allergies, poor hearing, and poor eyesight.  None of these conditions are the Veteran's service connected conditions of arteriosclerotic heart disease, hypertension, and malaria. 

Based upon the foregoing, the Veteran did not meet the criteria for SMC based on aid and attendance or housebound status at any point during the period on appeal.
While the evidence indicates that the Veteran did require aid and attendance and was housebound prior to his death, the evidence demonstrates that both of these were primarily due to his nonservice-connected conditions.  The evidence of record did not indicate that the Veteran's service-connected conditions on their own were of the severity to cause him to either require aid and attendance or be housebound.  For above stated reasons, the preponderance of the evidence is against the claim. The benefit of the doubt rule is not applicable and the claim for SMC based upon the need for aid and attendance and/or homebound status must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Duties to Notify and Assist 

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify the claimant of what evidence is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and the evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374  (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, the AOJ sent a letter to the Veteran in June 2011that explained the evidence necessary to substantiate the Veteran's claim for entitlement to special monthly compensation, including due to aid and attendance or housebound status.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The August 2011 decision that is the basis of this appeal was decided after the issuance of this notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini, at 112.  

Additionally, as previously noted in the introduction, the Veteran died in July 2013; and the appellant has been substituted for purposes of adjudicating the Veteran's claims to completion.  No additional notice is required for the substitute as notice had originally been provided to the Veteran.

VA also has a duty to assist the claimant in the development of a claim. This duty includes assisting the appellant with the development of facts pertinent to the appeal, including the procurement of service treatment records and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).  VA must make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim. 38 U.S.C.A. §§ 5103A(a)(1) and (2) (West 2014).

The record also reflects that VA has made efforts to assist the appellant, and previously the Veteran, in the development of his claim. VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran and the appellant.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA medical records, private treatment records, a VA examination report, and statements from the Veteran.  The appellant, and previously the Veteran, has not identified any outstanding records that have not been requested or obtained.

Based on the foregoing, the Board finds that the appellant has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway, at 1374.


ORDER

Entitlement to special monthly compensation, including due to aid and attendance or housebound status, is denied.



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


